IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,278-01




EX PARTE ROCKY MOHAMMAD MOHSEN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4337 IN THE 84TH JUDICIAL DISTRICT COURT
FROM OCHILTREE COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to fifteen years’ imprisonment. 
            On September 15, 2010, this Court remanded this application to the trial court for findings
of fact and conclusion of law.  On December 13, 2010, the trial court made findings of fact and
conclusions of law that were based on the application, official court documents and records, trial
exhibits, the reporter’s record, affidavits, and the trial court’s personal experience and knowledge. 
The trial court recommended that relief be denied.  
            We agree with the trial court’s findings of fact, conclusions of law  and recommendation with
respect to Applicant’s grounds raising substantive challenges to the merits of his conviction. 
However, Applicant also raised a claim that he was being improperly denied credit for pre-sentencing jail time credit.  Although it appears that Applicant has filed a motion for judgment nunc
pro tunc in the trial court, if the trial court fails to respond Applicant is first required to seek relief
in the court of appeals by way of a petition for a writ of mandamus unless there is a compelling
reason not to do so.  Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim. App. 2004).  We
therefore deny relief with respect to Applicant’s first through seventh and ninth grounds for review. 
Applicant’s eighth ground is dismissed pursuant to Ex parte Ybarra.
Filed: January 26, 2011
Do not publish